Citation Nr: 1742249	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


ISSUES

1. Entitlement to a disability rating in excess of 40 percent for ankylosing spondylitis (lower back disorder). 

2. Entitlement to an effective date prior to October 18, 2013 for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney-at-law


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1983 to January 1985.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision from the RO in San Diego, California. 

In October 2009 the Veteran requested a rating increase for his service-connected lower back disorder. The RO denied the increase in June 2010. In the Veteran's appeal (Notice of Disagreement) filed in December 2010, he asserted that he meets the criteria for a 50 percent disability rating for his service-connected anylosis of the lumbar spine. Therefore, the Board will address whether a rating in excess of 40 percent is warranted for the Veteran's service-connected lower back disorder under Diagnostic Code 5240, for the entire period on appeal.

During the pendency of the appeal, an August 2014 RO decision granted the Veteran's claim of entitlement to a total disability rating based upon individual unemployability (TDIU), effective October 18, 2013. 

The issue of entitlement to an effective date prior to October 18, 2013 for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran if further action is required. VA will notify the appellant if further action is required.
 

FINDINGS OF FACT

1. For the entire period on appeal, there is no evidence of unfavorable ankylosis of the Veteran's thoracolumbar spine. 

2. An August 2014 RO decision granted the Veteran's claim of entitlement to a TDIU, October 18, 2013. 

CONCLUSION OF LAW

The criteria for an increase in a disability rating for a lower back disorder in excess of 40 percent from October 7, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5240 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2010 the Veteran appealed the RO's rating decision denying an increase for his lower back disorder. In his Notice of Disagreement (NOD) he asserted that he meets the criteria for a "50 SC [sic] rating" for his service-connected lower back disorder.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of musculoskeletal disabilities that are partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Currently, the Veteran's service-connected lower back disorder (ankylosing spondylitis) is rated at 40 percent under Diagnostic Code (DC) 5240 (ankylosing spondylitis). A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

Note (5) explains that unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Upon review of the evidence, for the entire period on appeal, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's lower back disorder. DC 5240, Note (5), 38 C.F.R. § 4.71a.  

In April 1998 a VA examination reviewed the Veteran's file and complaints. The examiner's physical examination showed marked kyphosis of the thoracic spine, loss of lumbar lordosis.   Forward flexion of the thoracolumbar spine was measured at 40 degrees and forward flexion for the cervical spine was measured at 10 degrees. The examiner diagnosed the Veteran with ankylosing spondylitis of the entire spine.

VAMC September 2009 x-rays show that the Veteran's has ankylosis of the thoracolumbar spine but not of the cervical spine. The medical imaging report showed diffuse osseous fusion of the cervical spine from the C2 level to at least the C6 level. The thoracic spine x-ray showed diffuse ankylosis along the mid and lower thoracic spine. A slight anterior wedge configuration of the T12 vertebral body, may be on a developmental basis. The lumbar spine x-ray showed diffuse ankylosis along the lumbar spine.

An October 2009 VA examination included a review of the medical evidence in the claims file and recounted the Veteran's history and recited his complaints. The examiner reported that there was no ankylosis of the thoracolumbar spine. He diagnosed the Veteran with ankylosis of the lumbar spine only. Forward flexion was measured at 50 degrees with no additional limitations with pain.

In July 2010 an examination for Social Security Disability (SSD) reported a diagnosis of ankylosing spondylitis with lower back pain, non-radicular in nature.

A February 2011 VA examination of the thoracolumbar spine included a review of the medical evidence in the claims file and recounted the Veteran's history and recited his complaints. The examiner reported that there was ankylosis of the thoracolumbar spine due to the boney fusion of the lumbar and thoracic spine and the ankylosis position was favorable. Range of motion was not performed because the spine was ankylosed.  There was no evidence of radiating pain on movement. Muscle spasm was absent. There was tenderness noted on exam described as with palpation over the thoracic and lumbar spine. The spinal contour was preserved, though there was tenderness. Walking was unsteady and for ambulation he required a cane. There was no guarding of movement or any weakness. Muscle tone was normal. Musculature was normal. The Veteran reported that he does not experience paresthesia, numbness, weakness, bowel problems, bladder problems or erectile problems in relation to his lower spine condition. 

Based upon a thorough review of the entire record the Board finds that a disability rating in excess of 40 percent for The Veteran's service-connected lower back disorder is not warranted. The evidence of record does not show unfavorable ankylosis of the thoracolumbar spine.

In this case, the VA examination from February 2011 reports that the Veteran has favorable ankylosis. Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure. Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). Ankylosing spondylitis is a form of degenerative joint disease that affects the spine; it is a systemic illness of unknown etiology affecting young persons and produces pain and stiffness as a result of inflammation of the sacroiliac, intervertebral, and costovertebral joint. See Dorland's Illustrated Medical Dictionary, 992, 1754 (32nd ed. 2012).

As previously stated, unfavorable ankylosis of the thoracolumbar spine is a condition in which the entire thoracolumbar spine is fixed in flexion or extension and ankylosis results in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or neurologic symptoms due to nerve root stretching. See, Note (5) 38 C.F.R. § 4.71a. In this case, the February 2011 VA examination clearly reports that the Veteran has favorable ankylosis of the thoracolumbar spine. In the April 1998 VA examination the forward flexion for the thoracolumbar spine was 40 degrees. In the October 2009 VA examination the forward flexion for the thoracolumbar spine was 50 degrees. These forward flexion measurements are not indicative of the thoracolumbar spine being fixed in flexion or extension. 

Also, while the Veteran has difficulty walking and ambulates with a cane because his gait is unsteady, he does not have difficulty walking because of a limited line of vision due to a fixed flexion or extension of his thoracolumbar spine/lower back. The Veteran denied gastrointestinal symptoms. The evidence of record is negative for symptoms of restricted opening of the mouth, chewing or breathing. The July 2010 SSD medical record and February 2011 VA examination report that there are no neurologic symptoms related to the Veteran's service-connected lower back.  
Where the evidence of record is negative for a thoracolumbar spine that is fixed in flexion or extension with at least one additional abnormality or symptom listed in Note (5) there can be no finding of unfavorable ankylosis. See 38 C.F.R. § 4.71a, DC 5240. Without a finding of unfavorable ankylosis a 50 percent disability rating under DC 5240 is not warranted.

In sum, the Board finds that the preponderance of the evidence is against an increase in the Veteran's service-connected lower back disorder. See 38 C.F.R. § 4.71a, DC 5240. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against an increase in the disability rating for the Veteran's lower back disorder, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).	

Neither the Veteran nor his representative has raised the issue of a separate rating, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duty to Notify and Assist

The rating issue arises from the Veteran's disagreement with the non-initial evaluation following the grant of service connection, no additional notice is required.   The RO provided adequate notice in February 2010.  

The RO has obtained pertinent medical records including the VA outpatient treatment reports and Social Security Administration records. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

The RO has also obtained thorough medical examinations for the Veteran's ankylosing spondylitis disability rating claim. The Veteran has made no specific allegations as to the inadequacy of any examination or opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App.  366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire period on appeal a disability rating in excess of 40 percent for the Veteran's lower back disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that the Veteran's remaining claim of TDIU is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Here, the provision, 38 C.F.R. § 4.16(b) (2016) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.  

As provided for in section 4.16(b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) are not met.  The Board, however, does not have the authority to make such an assignment in the first instance.  Rather, the Board may only grant a total rating under section 4.16(b) after the issue of extra-schedular consideration has been first referred to and denied by VBA's Director of Compensation & Pension Services.  

In this case, the Veteran first raised the issue of an inability to work due to his thoracolumbar spine disability in an October 2009 statement and in a March 2010 formal claim for a TDIU.  Prior to October 18, 2013, the evidence in the record, submitted by the Veteran, suggests that he was not employable.  For example, in a November 2015 Vocational Employability Assessment, submitted by the Veteran, the vocational expert reported that the Veteran stopped working prior to October 18, 2013 and "most likely back to 9/2009 when the Social Security Administration determined he was disabled."

Accordingly, the case is REMANDED for the following action:

1. Refer the TDIU claim to the Director of Compensation for extra-schedular consideration. 

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


